Nims, J., concurring: The majority by implication invalidates section 20.2014-l(a)(3), Estate Tax Regs., insofar as it applies to the facts of this case. I would do so expressly. The regulation lays down the blanket rule that the situs of a nonresident U.S. citizen’s property is to be determined by the obverse of "similar property of a non-resident decedent not a citizen of the United States.” But the situs of some property, including bank deposits in a U.S. bank, is determined differently in the case of a resident decedent not a citizen of the United States. Since the regulation fails to take this distinction into account, it is invalid and we should clearly say so. Goffe and Wright, JJ., agree with this concurring opinion.